Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications entered 01/04/2022. 
Priority
This application, Pub. No. US 2020/0062827 A1, published 02/27/2020, is a § 371 National Stage of International Patent Application No. PCT/US2018/024721, filed 03/28/2018, Pub. No. WO 2018/183417 (A1), published 10/04/2018, which claims priority to US provisional application 62/478,886, filed 03/30/2017. 
Status of Claims
Claims 1, 5, 6, 8, and 11-27 are currently pending.  Claims 1-6 have been originally pending.  Claims 1-6 have been amended, and new Claims 7-25 have been added, as set forth in Applicant’s Preliminary amendment filed 09/27/2019.  Claims 1-25 have been subject to restriction/election requirement mailed 06/25/2021.  Claims 5, 6 and 11-25 are withdrawn from further consideration.  Claims 1 and 8 have been amended; Claims 2-4, 7, 9, and 10 have been cancelled; and new Claims 26 and 27 have been added, as set forth in Applicant’s amendment filed 01/04/2022.  Claims 1, 8, 13, 17, 25 and 26 are amended, and Claims 5, 6, 11, 12, 18-24 and 27 are cancelled, as set forth in Examiner’s amendment below.  Claims 1, 8, 13-17, 25 and 26 are allowed.
Withdrawn Objections/Rejections
I.	The objection to the disclosure is withdrawn in view of Applicant’s amendment of the specification.

Examiner's Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner's amendment was given in the telephone interviews with Thomas Isenbarger on 02/04/2022 and 02/07/2022.
(a)	Claims 1, 8, 13, 17, 25 and 26 are amended to read as follows:
1.	An IgG binding immuno–amphiphile consisting of the amino acid sequence of SEQ ID NO: 1 conjugated at the N–terminus to a lauric acid moiety.

8.	A conjugate of the IgG binding immuno–amphiphile of claim 1 with Rhodamine B.

13.	A method for purification of an antibody or an Fc fusion protein, comprising the steps of:
dissolving the IgG binding immuno–amphiphile of claim 1 in an aqueous solution at physiological pH, and aging overnight to make it self–assemble into immunofibers (IFs);
mixing a sample containing an antibody or an Fc fusion protein with the IFs, and allowing the IFs to bind the Fc portion of the antibody or Fc fusion protein and form an immunofiber–antibody complex or immunofiber–Fc fusion protein complex in solution;
separating the immunofiber–antibody complex or the immunofiber–Fc fusion protein complex from the solution; and
dissociating the IFs from the antibody or Fc fusion protein and collecting the unbound antibody or Fc fusion protein.

17.	The method of claim 13, wherein a peptide portion of the IgG binding immuno–amphiphile has an α–helical conformation when in an aqueous solution at a pH between 2.8 to 7.4.

25.	The method of claim 13, wherein the IgG binding immuno–amphiphile is conjugated to Rhodamine B.

26.	The IgG binding immuno–amphiphile of claim 1, wherein a peptide portion of the IgG binding immuno–amphiphile has an α–helical conformation when in an aqueous solution at a pH between 2.8 to 7.4.

(b)	Claims 5, 6, 11, 12, 18-24 and 27 are cancelled.

Withdrawal of Election/Restriction Requirement
Claim 1 is directed to an allowable product.  Claims 13-17 and 25, drawn to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Group I and Group II, as set forth in the Office action mailed on 06/25/2021, is hereby withdrawn.  In view of the withdrawal of the restriction/election requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1, 8, 13-17, 25 and 26 are allowable.  The restriction requirement between inventions species, as set forth in the Office action mailed on 06/25/2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Conclusion
Claims 1, 8, 13-17, 25 and 26 are allowed and renumbered as Claims 1-9.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 8, 13-17, 25 and 26 are allowed because the prior art does not teach or fairly suggest the claimed IgG binding immuno–amphiphile consisting of the amino acid sequence of SEQ ID NO: 1 conjugated at the N–terminus to a lauric acid moiety.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641